Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-2, 4-5, 7-8, and 10-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Misaki (US 2021/0119007 A1).
Misaki discloses a method including forming a first conductive layer, a second conductive layer including copper,as Misaki discloses a layer which may be aluminum or copper (para. 0009 and 0019) and the layers are for source and drain (para. 0010) a third conductive layer and a fourth conductive layer on a substrate, Misaki discloses layers 22s and 22d are copper containing layers (para. 0169), layers 23s and 23d contain titanium (para. 0171), and layer 21s may contain molybdenum or other refractory metal  (para. 0168)
Patterning each of the layers to form a conductive pattern including first, second, third, and fourth layer sequentially (para. 0029, para. 0041 and Fig. 8 and Fig. 9 )
Removing the fourth layer of the pattern, as Misaki discloses the layer 23d is removed in a portion of the pattern (Fig. 11 and para. 0095)
Forming a protective layer 28 covering a sidewall of the pattern (Fig. 12 and para. 0097), and 
Forming a display element on the protective layer (Fig. 4 and para. 0105 and para. 0037 and para. 0068-0070 and para. 0056-0078).
Misaki discloses the second conductive layer is aluminum and the second conductive layer may include copper, as stated above, and Misaki also discloses a multilayer as the second conductive layer. 
One of ordinary skill in the art would have been motivated to have used copper as the second conductive layer, as Misaki discloses the second conductive layer may use copper in place of aluminum, as stated above.

Re claim 4:  Misaki discloses in Fig. 4 the protective layers 28 and 32 have a hole (para. 0076 and Fig. 4 and para. 0071), which is a disclosure that the sidewall of the third layer of the conductive pattern does not protrude from the sidewall.
Re claim 5:  Misaki discloses the fourth conductive film, which is an ITO film, is etched by wet etching (para. 0101).
Re claim 7:  Misaki discloses in Fig. 4 the protective layers 28 and 32 have a hole (para. 0076 and Fig. 4 and para. 0071).
Re claim 8:  Misaki discloses an opening in the protective layer, forming an electrode layer extending through the opening and patterning the electrode layer to form a pixel electrode  30pd (para. 0104 and Fig. 18).
Re claim 10:  Misaki discloses the first conductive layer 25 includes titanium (Fig. 9 and para. 0074).
Re claim 11:  Misaki discloses the third conductive layer includes Ti, as Misaki discloses the third conductive layer 23s and 23d include Ti (para. 0074 and Fig. 4).
Re claim 12:  Misaki discloses the fourth conductive layer includes copper, as Misaki discloses the fourth conductive layer 21s and 21d may be aluminum or copper (par. 0075 and 0009 and Fig. 4).
Re claim 13:  Misaki discloses the thickness of the second layer of the conductive pattern , which may be aluminum or copper, as stated above in the rejection of claim 15, overlaps the recited range, as Misaki discloses 100 nm (para. 0087), and therefore the recited range is obvious (MPEP 2144.05).

 each of the layers to form a conductive pattern including first, second, third, and fourth layer sequentially (para. 0029, para. 0041 and Fig. 8 and Fig. 9 )
 the fourth layer of the pattern is removed, as Misaki discloses the layer 23d is removed in a portion of the pattern (Fig. 11 and para. 0095)
Forming a protective layer 28 covering a sidewall of the pattern (Fig. 12 and para. 0097), and 
Forming a display element on the protective layer (Fig. 4 and para. 0105 and para. 0037 and para. 0068-0070 and para. 0056-0078).
Re claim 15:  Misaki discloses the first conductive layer 25 includes titanium (Fig. 9 and para. 0074).
Re claim 16:  Misaki discloses the third layer of the conductive pattern includes titanium, as Misaki discloses the layer 23s and the layer 23d may be oxide of titanium (para. 0170 and 0171).
Re claim 17:  Misaki discloses the thickness of the second layer of the conductive pattern , which may be aluminum or copper, as stated above in the rejection of claim 15, overlaps the recited range, as Misaki discloses 100 nm (para. 0087), and therefore the recited range is obvious (MPEP 2144.05).
Re claim 18:  Misaki discloses in Fig. 4 the protective layers 28 and 32 have a hole (para. 0076 and Fig. 4 and para. 0071).
Re claim 19:  Misaki discloses the transistor providing the driving current to the display element is between the substrate and the protective layer which includes protective insulating film 28 (para. . 

Claims 3, 6, and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Misaki (US 2021/0119007 A1) as applied to claim 1, 2, and  8 above, and further in view of Matsubara et al (US 2010/0320457 A1)(“Matsubara”) and of Yamada et al (US 2004/0135166 A1)(“Yamada”).
Misaki discloses the limitations of claims 1, 2, and 8 as stated above.  Misaki is silent with respect to the recited relative etch rates.
Matsubara, in the same field of endeavor of selectively etching metal and oxides (Abstract), discloses that the etch rate of ITO in oxalic acid film is lower than of a layer which includes metal (para. 0007).
Yamada, in the same field of endeavor or treatment of light emitting layers with oxalic acid (para. 0230), discloses oxalic acid solution is used in chemical polishing  of ITO (para. 0230).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the etch rate of ITO which is the fourth conductive layer is higher than that of 
the second conductive layer which includes copper in view of the disclosure made by Matsubara.
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the use of oxalic acid to polishing in the arrangement disclosed by Misaki in view of the disclosure made by Yamada with respect to oxalic acid being of use in polishing ITO disclosed by Yamada.


20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Misaki (US 2021/0119007 A1) as applied to claim 14 above, and further in view of Lee et al (US 2015/0378061 A1)(“Lee”).

Misaki discloses the limitations of claim 15 as stated above.  Misaki is silent with respect to a flexible printed circuit to provide signal and power to the TFT.
Lee, in the same field of endeavor of a display device discloses driver chips which are connected to a printed circuit board which can be a flexible printed circuit board (para. 0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee with the device disclosed by Misaki because flexible circuit board is well known in the art for the use of connection driver chips to the TFTs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARIDAD EVERHART/               Primary Examiner, Art Unit 2895